Citation Nr: 0019728	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  93-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran, who had active service from 
February 1980 to August 1983, appealed that decision.

This Board remanded this claim twice, in October 1994 and in 
February 1996.  To the extent possible, the evidence 
requested by the Board has been obtained, and the claim has 
been referred again to the Board.


FINDINGS OF FACT

1.  An X-ray obtained in conjunction with the veteran's 
service entrance examination noted the presence of scoliosis 
of the spine.

2.  In September 1982, the veteran sought treatment for back 
pain of eight months duration.  The veteran informed the 
service department physician that the pain originated after 
he lifted a piece of heavy equipment.

3.  The veteran's scoliosis has consistently been described 
as developmental by VA clinicians.

4.  A VA physician has rendered the opinion that the 
veteran's scoliosis was not aggravated by service or the in-
service lift injury.


CONCLUSION OF LAW

A back disorder is not the result of service, nor was such 
aggravated by service or any incident thereof.  38 U.S.C.A. 
§§  1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred by a veteran's active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  The veteran's claim for service connection for a 
back disorder is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented a claim which is plausible.  

The Board is also satisfied that relevant facts have been 
properly developed to the extent possible.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  In this regard, the Board previously 
requested that the RO obtain the veteran's complete service 
medical records.  The Board noted earlier that at some point 
the veteran's records were available, but complete records 
were not recently incorporated in the claims files.  Even 
after a diligent search, the veteran's complete service 
medical records do not appear to be available.  As such, 
further searching for records would not be useful.  "VA has 
no duty to seek to obtain that which does not exist."  
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  However, the veteran's 
entrance examination report and reports from a Medical Board 
are available, as are records surrounding his September 1982 
treatment for back pain.  Thus, the Board finds that 
sufficient information is available to equitably adjudicate 
this claim.

As a general matter, developmental or congenital disorders 
are not service connectable.  See 38 C.F.R. §§ 3.303(c), 4.9.  
However, a developmental or congenital disorder may be 
service connected when such has been aggravated by 
superimposed disease or injury.  See Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995).

Veterans are presumed to be in sound condition upon entry 
into active service.  See 38 U.S.C.A. § 1111 (West 1991).  
However, this presumption is rebuttable by showing that 
defects or disorders were noted at time of entrance, or where 
clear and unmistakable evidence demonstrates that an injury 
or disease existed before acceptance and enrollment into 
service and such was not aggravated by service.  Id. A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306.  Temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The facts in this case are not in dispute.  The veteran's 
January 1980 entrance examination report did not note any 
spinal or other musculoskeletal abnormality, but an X-ray of 
the spine or chest was not taken at that time.  In February 
1980, an X-ray was obtained, and showed minimal scoliosis of 
the mid-thoracic spine.  There were no other significant 
abnormalities noted.  The veteran continued with his service.

The veteran was admitted to an Air Force hospital in 
September 1982 as a result of complaints of back pain of 
eight months duration.  The veteran related to the Air Force 
physician at admission that he injured his back eight months 
previously when lifting a tow bar on a piece of equipment, 
and that back pain then began gradually.  The veteran related 
particular difficulty with climbing stairs.  Objectively, the 
veteran had full range of motion of the back, but with mild 
thoracolumbar prominence on the right side.  The veteran was 
diagnosed with thoracolumbar scoliosis, which existed prior 
to service, and intermittent lumbar pain with no neurological 
deficits.  The veteran was returned to duty with the 
provision that he lift no more than 70 pounds and not perform 
overhead work.  

In an October 1982 Medical Board Report, it was determined 
that the veteran had thoracolumbar scoliosis that preexisted 
service and was not incurred during service.  Intermittent 
lumbar pain was, however, not considered to have existed 
prior to service.  The Medical Board recommended that the 
veteran return to duty.

The veteran separated from service in August 1983, and a VA 
examination was performed in September 1983.  X-rays showed a 
right rotary thoracolumbar scoliosis, which the examiner 
characterized as developmental.  

In September 1991 correspondence, the veteran's private 
chiropractor, Dr. Stephen A. Hoffman, informed the RO that if 
the veteran's scoliosis was noted at the time of the 
veteran's entrance into active service then it was not wise 
to allow him to enter.  Dr. Hoffman continued that if 
scoliosis was not noted on X-ray at entrance then the 
veteran's current scoliosis was caused by the injury.  
Finally, Dr. Hoffman stated that the veteran's in-service 
injury contributed to his more recent complaints.  That 
opinion, in large part, has been repeated several times by 
either Dr. Hoffman or a colleague, Dr. Robert D. Rolle, 
during the course of this claim.

The veteran was provided another VA examination in July 1992.  
The veteran informed the examiner that he had developed back 
pain that began in 1982 as a result of heavy lifting.  X-rays 
showed right lumbar scoliosis and mild hypokyphosis.  Minimal 
degenerative changes were also seen on X-ray.  Scoliosis of 
the spine has been visualized on X-ray several times during 
the course of this claim, and a detailed discussion of each 
X-ray report is not needed.

In an August 1992 opinion, the Chief of the Orthopedic 
Department of a VA Medical Center informed the RO that the 
veteran's scoliosis was a structural deformity of the spine 
that clearly predated entry into service.  He discounted Dr. 
Hoffman's theory that this form of deformity was the result 
of trauma; rather, the VA physician stated these types of 
deformities were developmental and occur during the early 
teen years.  He continued that these deformities, 
particularly those with significant deformity, are known to 
be associated with the gradual onset of back pain.  The VA 
physician also stated that the type of injury the veteran 
had, from lifting a piece of heavy equipment, was not a 
significant injury to the back.  

In November 1996, the RO referred the claim for a fee-basis 
examination to the Michigan Orthopedic Surgery and 
Rehabilitation, P.C.  The veteran had a visible scoliotic 
deformity in the upper thoracic and low lumbar spine, but an 
etiology was not related in the resulting report.

In July 1999, the veteran was provided a final VA 
examination.  That examiner likewise discounted a 
relationship between current back complaints and the 
veteran's service.  While acknowledging the veteran's in-
service incident related to lifting a heavy object, the 
examiner did not consider that to be trauma-like injury.  The 
examiner stated that the veteran's scoliosis existed prior to 
service and did not increase in severity during service.  The 
examiner stated that he did not have the veteran's claims 
file when making this opinion.  However, in December 1999, 
that examiner did have the opportunity to review the claims 
files, but did not change his opinion, and he repeated this 
opinion in February 2000 after again reviewing the claims 
file.  The examiner did not appear to have considered the 
veteran's complaints in September 1982 to have been permanent 
in nature.

The veteran articulated his central contentions at a June 
1992 hearing before an RO hearing officer.  He stated that he 
did not have back problems prior to his entrance into active 
service, and indeed, that he was athletic prior to service.  
The veteran continued that at the time of his entrance 
examination he was not given an X-ray, but was provided one 
in mid-February at Lackland Air Force Base.  He also 
recounted his in-service injury, and that he believed the 
service injury aggravated his scoliosis.  

There are two central inquiries that must be made on this 
claim.  Initially, there is the question as to whether the 
veteran's scoliosis preexisted service, and if so, whether 
such was aggravated by the in-service injury.  Further, there 
is the question as to whether the veteran's scoliosis is a 
congenital or developmental disorder, and as to whether if it 
is such, whether it was aggravated by the in-service injury. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that medical evidence must support a 
rebuttal of soundness, and that the Board may not rely on its 
own unsubstantiated judgment as to whether a disability 
preexisted service.  See Crowe v. Brown, 7 Vet. App. 238, 
245-246 (1994).  Likewise, the Board cannot rely on its own 
unsubstantiated judgment in determining whether a preexisting 
disorder underwent a chronic or permanent increase or whether 
a preexisting disorder was more severe after in-service 
treatment; again, a medical opinion must be shown to arrive 
at that conclusion.  Id.

The Board initially finds that the veteran's scoliosis was 
noted at the time of his entrance into active service.  In 
this regard, the February 1980 X-ray appears to be part and 
parcel of his entrance examination.  That X-ray report showed 
the presence of scoliosis of the lumbar spine.  As such, the 
presumption of soundness has been rebutted in this claim, as 
it was noted at entrance.  In a similar manner, VA examiners 
have consistently found that the veteran's scoliosis was a 
developmental defect, not acquired.  While Dr. Hoffman has 
left open the possibility that the scoliosis was acquired 
through the in-service injury, he did not conclusively find 
that that was the case, and he also stated that it was 
possible that the scoliosis did preexist service.  As noted 
above, the veteran's scoliosis was visualized by X-ray before 
the in-service injury.  As the veteran's scoliosis has 
consistently been found to be congenital or developmental by 
clinicians, the Board can reasonably find that such is 
congenital or developmental.

The next inquiry is whether the veteran's back disorder was 
aggravated by the in-service injury.  This is a medical 
determination.  As the VA examiner stated specifically in 
July 1999 that the veteran's scoliosis was not aggravated by 
service, the Board finds that such was not aggravated by 
service.  In so doing, the Board notes that Dr. Hoffman did 
not have access to the veteran's claims file when rendering 
his opinion.  In contrast, the VA examiner who rendered the 
July 1999 opinion did have the opportunity afterwards to 
review the claims files, and he specifically found that the 
veteran's scoliosis did not undergo aggravation during 
service.  The Board may favor one competent medical opinion 
over another, particularly where an expert has fairly 
considered the material favorable to a claimant's position.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) and Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a back disorder.  The evidence is not in 
equipoise and the benefit of the doubt rule is not 
applicable.  38 C.F.R. § 3.102 (1999).  


ORDER

Service connection for a back disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

